Citation Nr: 1209034	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a lower back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1979 to April 1981.     

This case comes before the Board of Veterans Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On November 18, 2011, the Board received a request from the Veteran for additional time in which to send to the Board additional evidence to support his claim.  In a December 2011 letter, the Board granted the Veteran an additional 60 days in which to submit such evidence.  On March 1, 2012, the Board received a submission of evidence from the Veteran, which was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ), or by a request that the materials be remanded for further AOJ consideration.  Nevertheless, the Board finds neither a waiver nor a remand necessary because the additional information submitted by the Veteran (service treatment records) is duplicative of information that had been in the claims folder previously.  See 38 C.F.R. § 20.1304 (2011).      

In the decision below, the Board finds that a reopening of the Veteran's service connection claim for a lower back disorder is warranted.  That issue is further addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2004, the Veteran filed a claim to reopen a service connection claim for a lower back disorder, which the RO denied in an unappealed December 2005 rating decision.  

2.  In October 2007, the Veteran filed another claim to reopen his claim for service connection for a lower back disorder.  
  
3.  In the February 2008 rating decision on appeal, the RO denied the Veteran's claim to reopen his service connection claim for a lower back disorder.    

4.  VA has received new and material evidence since the final December 2005 rating decision that denied the Veteran's claim to reopen his claim for service connection for a lower back disorder.    


CONCLUSIONS OF LAW

1.  A December 2005 rating decision that denied the Veteran's claim to reopen his service connection claim for a lower back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

2.  New and material evidence has been received to reopen the claim of service connection for a lower back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5 .103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to Reopen

In November 1999, the Veteran filed an original service connection claim for a lower back disorder.  The RO denied his claim in a November 2001 rating decision, which the Veteran did not appeal to the Board.  In June 2004, the Veteran filed a claim to reopen his service connection claim for a lower back disorder, which the RO denied in an unappealed December 2005 rating decision.  As the Veteran did not appeal these decisions, the decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In October 2007, the Veteran filed another claim to reopen his service connection claim for a lower back disorder.  In the February 2008 rating decision on appeal, the RO denied the Veteran's claim to reopen.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final December 2005 rating decision that denied the Veteran's claim to reopen his claim for service connection.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, the RO denied the Veteran's claim to reopen his service connection claim in December 2005.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

      Evidence of Record in December 2005 

The relevant evidence of record in December 2005 consisted of: service treatment records indicating treatment for back pain; a September 1981 VA examination report which is negative for a back disorder; VA and private treatment records dated between 2000 and 2005, which note treatment for back disorders such as strain and degenerative changes; a February 2003 opinion from the Veteran's private physician which deemed "degenerative changes in the lumbar spine" to be "service connected" and found that an altered gait due to service-connected knee disorders affected the Veteran's lower back disorder; a July 2003 VA compensation examination report containing an opinion attributing the Veteran's lower back disorder to a post-service accident; and an August 2005 VA compensation examination report containing an opinion stating that the Veteran's knee disorders could relate to his lower back disorder, but finding that a post-service accident was likely the cause of the back disorder, and that therefore, the altered gait was likely not related to the knee disorders.  

Based on this evidence, the RO denied the Veteran's claim to reopen his service connection claim for a back disorder.  Again, that December 2005 decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

	Evidence of Record Dated Since December 2005 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final December 2005 rating decision.  The evidence of record included in the claims file since December 2005 - to include VA treatment records dated until February 2009, supportive private medical reports dated in September 2006, November 2006, and October 2007, and statements from the Veteran to include those asserted during his August 2011 Board hearing - is certainly new evidence.  

The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds material the September 2006, November 2006, and October 2007 private medical reports.  In the September 2006 report, the Veteran's treating physician indicated that the Veteran had experienced a recent accident, and that he had, "exacerbation of preexisting arthrosis of the neck, back, and both knees."  In the November 2006 report, the Veteran's treating physician stated that the Veteran experienced an accident in June 2006 that caused damage to his back, and that the Veteran should consider back surgery due to "severe exacerbation" of his arthrosis.  And in the October 2007 report, the Veteran's treating physician reported the Veteran's history of falling on his buttocks during service and thereby hurting his lower back, and indicated that a "constellation of injuries" worsen his knee and back disorders.  These statements suggest interaction between the Veteran's service-connected knee disorders and his lower back disorder.  

The Board also finds material the Veteran's statements during his Board hearing.  At his hearing, the Veteran offered lay evidence that his current lower back disorder stems directly from the fall in service.  This theory of entitlement differs from the theory previously pursued by the Veteran - that his lower back disorder was secondary to his knee disorders.  As the Veteran as a layperson is competent to offer evidence regarding observable symptomatology such as back pain, the Board finds his statements to be relevant here.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Justus, supra.  In sum, this new and material evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, particularly when considered with previous evidence of record to include the supportive opinions included in the record prior to December 2005.  38 C.F.R. § 3.156(a).

Accordingly, the Veteran's claim to reopen the claim for service connection for a lower back disorder is granted.  Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  After a review of the medical evidence of record, the Board finds that the record is not sufficiently developed to fully consider and determine the Veteran's service connection claim.  In short, a detailed report and opinion - based on a thorough examination of the Veteran and of the claims folder - which addresses the Veteran's direct and secondary service connection theories of entitlement would be useful.  As such, this issue will be addressed further in the remand section below. 


ORDER

New and material evidence having been submitted, the claim for service connection for a lower back disorder is reopened; to this extent, the appeal is allowed. 


REMAND

The Board finds additional medical inquiry warranted in this matter into the Veteran's service connection claim for a lower back disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any relevant VA and private treatment records not currently included in the claims file and associate those records obtained with the claims folder.

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, schedule the Veteran for a VA orthopedic examination to determine the etiology, nature, and severity of the Veteran's current lower back disorder.  The claims file, to include a copy of this entire remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The Veteran's complaints should be recorded in full.  

The examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's lower back disorder had its onset in service or otherwise etiologically related to service, or is caused or aggravated by the Veteran's service-connected bilateral knee disorder.  If the VA examiner finds that the lower back disorder is aggravated (permanently worsened) by the service-connected knee disorder, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected knee disorder.  The rationale for all opinions expressed must be provided. 

3.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


